Citation Nr: 0409230	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  99-06 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for spastic 
paraparesis, currently evaluated as 60 percent disabling from 
April 21, 1997. 

2.  Entitlement to special monthly compensation (SMC) for 
loss of use of both legs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from June 1975 to June 1978 
as well as 20 years unverified service with the Alabama Army 
National Guard.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from 1998 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. 

The case was previously before the Board in November 2000, at 
which time a claim of entitlement to an effective date 
earlier than April 21, 1997 for the grant of service 
connection for spastic paraparesis was denied and claims for 
increased rating for spastic paraparesis, evaluated as 40 
percent disabling from April 21, 1997, and for entitlement to 
SMC for loss of use of both legs were Remanded to afford the 
veteran a comprehensive medical examination, inter alia.  
Pursuant to an April 17, 2001 rating, the rating for spastic 
paraparesis was increased to 60 percent disabling from April 
21, 1997.

The case was again before the Board in November 2001, at 
which time it was again remanded to obtain a copy of the 
questions that prompted the examiner's responses to the July 
1998 examination report and for other development.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issue on appeal. 

The Board notes that in a June 2002 rating action, the RO 
determined that clear and unmistakable error (CUE) was made 
in a rating decision dated March 12, 1989 and granted 
entitlement to service connection for spastic paraparesis 
evaluated as 40 percent disabling, effective from January 10, 
1988.  A notice of disagreement was received at the RO as to 
that rating issue was received in July 2002; however, a 
statement of the case has not been promulgated as to that 
claim.  Accordingly, the matter is remanded to the RO for 
disposition as appropriate.  Manlincon v. West, 12 Vet App 
238 (1999).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  The veteran is capable of ambulation without use of 
crutches, brace or cane, albeit with a severely dysfunctional 
gait.


CONCLUSION OF LAW

The schedular criteria for rating greater than 60 percent for 
spastic paraparesis disability have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 1991 & 
Supp. 2003); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic 
Code 8520 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) (VCAA).  This legislation provides among other things 
for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 38 C.F.R. 
§ 3.159, promulgated pursuant to the enabling statute.  The 
Board notes that that while this law was enacted during the 
pendency of this appeal, it was considered by the RO as 
reflected by correspondence issued in December 2001 and 
August 2003 as well as Supplemental Statements of the Case 
issued on July 17, 2002, January 31, 2003 and October 6, 
2003.  Thus, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In April 1997, new and material evidence was received that 
warranted reopening a previously disallowed claim for spastic 
disability and constituted a substantially complete 
application.  Thereafter, in a rating decision dated in 
October 1998 service connection was established for spastic 
paraparesis with a 40 percent rating assigned for that 
disability.  In the context of that rating action, the RO 
provided notice to the claimant regarding what information 
and evidence was needed to substantiate a higher rating. 

In the Statement of the Case of January 1999, the RO provided 
the detailed basis underlying the assignment of a 40 percent 
rating and informed the veteran as to what medical evidence 
would be needed to support a higher rating.  On November 1, 
2000, the veteran's appeal came before the Board, and the 
Board remanded the case for additional development, to 
include affording additional examinations.  Some eight days 
after that Board determination, effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000, was signed into 
law.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
("VCAA"), which created some additional duties to notify 
and duties to assist (such as to afford examinations).  In 
April 2001, the RO increased the assigned evaluation to a 60 
percent rating.  The case was again before the Board on 
November 7, 2001 and the case was again remanded, in part, to 
fully comply with the VCAA.  In correspondence dated in 
December 2001, the RO provided specific notice to the veteran 
as to the VCAA.  Subsequent examinations were afforded, and 
private treatment records were received.  Supplemental 
Statements of the Case of January 2003 and October 2003 were 
issued, which explained the effect, if any, of such evidence.  
In August 2003, further detailed notice as to any additional 
evidence was also provided to the veteran.  Collectively, the 
veteran has been informed as to what information and evidence 
must be submitted by the claimant, what information and 
evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.

The issue on appeal pertains to an increased evaluation and, 
in that context and notwithstanding the VCAA, the duty to 
assist has not changed and still falls squarely on the VA, to 
include affording hearings, obtaining identified evidence, 
government records, affording examinations, where appropriate 
and etc. where such would be helpful, relevant and necessary 
for a full and fair adjudication of his claim.  In the 
context of an increased rating, the subject of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant", 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), is of 
questionable relevance in light of VA's long-standing duty to 
assist with respect to this type of claim and the VA's 
particular efforts in regards to the veteran's claim versus 
any tacit obligation of the veteran.  

Nevertheless, because the VCAA notice in this case was not 
provided to the appellant prior to the initial AOJ 
adjudication denying the claim (prior to the enactment of the 
VCAA), the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, it is well known 
that the Board is required to review the evidence of record 
on a de novo basis and without providing any deference at all 
to the AOJ's decision.  As provided by 38 U.S.C. § 7104(a), 
all questions in a matter which under 38 U.S.C. § 511(a) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-AOJ 
initial adjudication constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, No. 
01-944, slip op. at 13.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board that becomes final that a claimant has to 
surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in December 2001 
and August 2003 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a Statement of the Case (SOC) [or 
Supplemental Statement of the Case (SSOC)] was provided to the 
appellant in October 2003.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his or her claim, and to respond to VA notices. 

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  The Board 
concludes that discussions in the rating(s), statement of the 
case and other development correspondence has informed the 
appellant of the information and evidence needed to 
substantiate the claim(s); thus, the VA's notification 
requirements have been satisfied.  

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claim.  

Satisfactory efforts have been made to ensure that all 
relevant evidence has been associated with the claims file; 
there are multiple VA examinations, treatment records, and 
clinical medical records in the file.  The veteran has been 
offered an opportunity to submit additional evidence in 
support of his claim.  In short, the Board concludes that the 
duty to assist has been satisfied, as well as the duty to 
notify the veteran of the evidence needed to substantiate his 
claim.  The Board concludes that given the completeness of 
the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review.  See Bernard. 

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1. 

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

The veteran's spastic paraparesis is evaluated under DC 8520 
(Sciatic nerve).  Under this code, a 10 percent evaluation 
may be assigned for incomplete paralysis with mild 
symptomatology.  Incomplete paralysis with moderate and 
moderately severe symptomatology warrants a 20 percent and a 
40 percent evaluation, respectively.  Incomplete paralysis 
with severe symptomatology with marked muscular atrophy may 
warrant a 60 percent evaluation.  Finally, an 80 percent 
evaluation may be assigned for complete paralysis, where the 
evidence shows that the foot dangles and drops, with no 
active movement possible of muscles below the knee, flexion 
of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

The veteran has been rated 60 percent disabled from April 21, 
1997.  However, because the veteran is capable of ambulation 
without use of crutches, brace or cane, albeit with a 
severely dysfunctional gait, the simple fact is that 
"complete paralysis" necessary for assignment of a 80 
percent rating is not shown.  Moreover, the Board observes 
that the veteran's deep tendon reflexes are present.  See 
e.g. September 2003 examination (deep tendon reflexes were 
reported as "2+, active and equal").  In consideration of 
the foregoing, the preponderance of the evidence is against 
complete paralysis and, therefore, against any higher rating 
than that currently assigned.

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
Ortiz v. Principi, 274 F.3d 1361 (2001) (the benefit of the 
doubt rule applies only when the positive and negative 
evidence renders a decision "too close to call"). 

ORDER

Entitlement to increased evaluation for spastic paraparesis 
is denied. 


REMAND

In November 2000, the Board concluded that the medical 
evidence of record did not adequately address loss of use of 
the legs for purposes of special monthly compensation, and 
new examinations were ordered which were to have addressed 
relevant inquiry concerning an award of special monthly 
compensation.  After careful review of the claims file, the 
Board observes that prior remand directives have not been 
complied with.  Remand directives confer upon the veteran or 
other claimant the right to compliance with Remand Orders.  
Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly 
additional medical evidence need to be obtained.

Moreover, the RO also has not issued a statement of the case 
as to that portion of a June 2002 rating action associated 
with a determination that CUE was made in a rating decision 
dated March 12, 1989.  Where a veteran has submitted a timely 
notice of disagreement with an adverse decision and the RO 
did not subsequently issue a statement of the case addressing 
the issue, the Board should remand the issue to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).  

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2003).  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The claims file should be referred to 
the VA physicians who respectively 
conducted the VA examinations of February 
27, 2001 and March 17, 2001.  The 
examiners are requested to review the 
claims folder, including the service 
medical records.  Based on this review, 
the examiners should, based on their 
respective examination findings and 
medical expertise, render opinions 
addressing whether appellant has any 
effective function remaining in one or 
both legs and/or one or both feet other 
than that which would be equally well 
served by an amputation with use of a 
suitable prosthetic appliance.  In 
rendering these opinions, it would assist 
the Board if the examiners discussed any 
of the appellant's symptoms and objective 
medical findings.  The medical rationale 
for all opinions expressed must be 
provided.  The reports of the 
examinations should be thereafter 
associated with the claims folder.

If either physician believes that an 
examination is warranted the veteran 
should be scheduled for an examination.  
If the examiner who conducted either the 
orthopedic or neurologic examination is 
unavailable, the case should be referred 
to another appropriate specialist for 
preparation of a report in accordance 
with the foregoing.  

2.  The RO should also issue a statement 
of the case to the veteran and 
representative addressing that portion of 
a June 2002 rating action associated with 
a determination that CUE was made in a 
rating decision dated March 12, 1989.  

3.  After undertaking any development 
deemed appropriate in addition to that 
outlined above, the RO should 
readjudicate the claims on appeal.  If 
any of the benefits sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case with 
regard to the additional development and 
the reasons for the decision rendered.  
They should be afforded the requisite 
opportunity to respond.  However, the 
issue associated with the CUE 
determination should not be certified to 
the Board unless all applicable appellate 
procedures are followed, including the 
completion of the appeal.

The Board intimates no opinion as to the ultimate outcome of 
the claim.  The veteran is free to submit additional evidence 
and argument while the case is in remand status.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication 


Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



